DETAILED ACTION
Election/Restriction
Applicant’s arguments, filed 10/22/20, with respect to a restriction requirement of claims 1-5, 7, 9, 15-19, 22-23, 26, 29-30, 35 and 38-39 have been fully considered and are persuasive.  Therefore, claims 1-5, 7, 9, 15-19, 22-23, 26, 29-30, 35 and 38-39 are now pending in the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9, 30, 35 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harel  (US 2015/0244072 A1) [cited by applicant].
Harel in figures 1-6 discloses a plurality of multiplexer filters 45A,45C,45D, each multiplexer filter including a first/low band port that is configured to pass radio frequency ("RF") signals in a first frequency band but not RF signals in a second frequency band, a second/high band port that is configured to pass RF signals in the second frequency band but not RF signals in the first frequency band, and a third port that is configured to pass RF signals in both the first and second frequency bands; a multi-column array of radiating elements 46A-46H that includes a plurality of sub-arrays, each sub-array including one or more of the radiating elements, and each sub-array coupled to the third port of a respective one of the multiplexer filters; a plurality of first frequency band ports (F1), each first frequency band port coupled to the first ports of respective subsets of the multiplexer filters; a plurality of second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harel  (US 2015/0244072 A1) in view of Schroeder (3,518,695) [both cited by applicant].
.

Allowable Subject Matter
Claims 15-19, 22-23, 26 and 29 are allowed.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Profera, Jr., Sayegh, Zimmerman et al. and Resnati et al. are cited as of interested and illustrated a similar structure to a base station antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845